254 S.W.3d 927 (2008)
In the Matter of the Care and Treatment of Darrell FLEMING, a/k/a Darrell L. Fleming, a/k/a Chico Fleming, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68158.
Missouri Court of Appeals, Western District.
June 17, 2008.
Emmett D. Queener, Esq., Columbia, MO, for appellant.
Nicole Lynn Loethen, Jefferson City, MO, for respondent.
Before PAUL M. SPINDEN, Presiding Judge, JAMES M. SMART, JR., Judge and JOSEPH M. ELLIS, Judge.

ORDER
PER CURIAM.
Darrell Fleming appeals from a judgment entered in the Circuit Court of Jackson County committing him to secure confinement in the custody of the Department of Mental Health pursuant to the Sexually Violent Predator Act, §§ 632.480-.513. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).